NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JULIO CESAR MARTINEZ-RIVERA,                    No.    16-70176

                Petitioner,                     Agency No. A075-279-301

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Julio Cesar Martinez-Rivera, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      The record does not compel the conclusion that Martinez-Rivera established

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 U.S.C. § 1158(a)(2)(D); 8 C.F.R. § 1208.4(a)(2), (4)-(5). Thus, Martinez-

Rivera’s asylum claim fails.

      Substantial evidence supports the agency’s determination that Martinez-

Rivera failed to establish he was or would be persecuted on account of a political

opinion or his membership in a particular social group. See Ayala v. Holder, 640

F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a particular social group is

established, an applicant must still show that “persecution was or will be on

account of his membership in such group”); Barrios v. Holder, 581 F.3d 849, 856

(9th Cir. 2009) (political opinion claim rejected where petitioner did not present

sufficient evidence of political or ideological opposition to the gang’s ideals or that

the gang imputed a particular political belief to the petitioner); see also Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”). Thus, Martinez-Rivera’s withholding of

removal claim fails.


                                           2                                     16-70176
      Martinez-Rivera does not contest, and therefore waives, the BIA’s

determination that he did not challenge the IJ’s denial of his CAT claim. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                         3                                  16-70176